 
Exhibit 10.3
 
 





 


2004 STOCK PLAN
PERFORMANCE SHARES AGREEMENT
(U.S. SERVICE PROVIDERS)


 
Grant # ________


NOTICE OF GRANT


Taleo Corporation (the “Company”) hereby awards you, [NAME OF EMPLOYEE] (the
“Participant”), the number of performance shares indicated below (the
“Performance Shares”) under the Company’s 2004 Stock Plan (the “Plan”).  Unless
otherwise defined herein, the terms used but not defined in this Performance
Shares Award Agreement (the “Award Agreement”) will have the same defined
assigned to them in the Plan. Subject to the provisions of Appendix A (attached
hereto) and of the Plan, the principal features of this Award are as follows:
 
 


Date of Grant
 
Vesting Commencement Date
 
Number of Performance Shares
 


                                                         
 


 
Vesting Schedule:


Subject to any acceleration provisions contained in the Plan or set forth below,
the Performance Shares will vest in accordance with the following schedule:
 
[One-fourth (1/4) of the Performance Shares shall vest on the one (1) year
anniversary of the Vesting Commencement Date, and thereafter one-sixteenth
(1/16) of the Performance Shares shall vest on each quarterly anniversary of the
Vesting Commencement Date, subject to Participant’s remaining a Service Provider
through each applicable vesting date.]*
 
*Except as otherwise provided in Appendix A [TO BE INCLUDED UNLESS THE
COMPENSATION COMMITTEE DETERMINES OTHERWISE: or in an employment or other
agreement entered into prior to the date of grant between the Company and
Participant as referenced in Section 3 of the Award Agreement], in the event
Participant ceases to be a Service Provider for any or no reason before
Participant vests in the Performance Shares, the unvested Performance Shares
will immediately be forfeited and Participant’s right to acquire any Shares
thereunder will immediately terminate.


 
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AWARD AGREEMENT.
 
 
By Participant’s signature and the signature of the representative of Taleo
Corporation (the “Company”) below, Participant and the Company agree that this
Award of Performance Shares is granted under and governed by the terms and
conditions of the Plan and this Award Agreement, including this Notice of Grant
and the Terms and Conditions of Performance Shares, attached hereto as Appendix
A, all of which are made a part of this document.  Participant has reviewed the
Plan and this Award Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Award Agreement and fully
understands all provisions of the Plan and Award Agreement.  Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Award Agreement.  Participant further agrees to notify the Company upon any
change in the residence address indicated below.
 


 
PARTICIPANT                                                                         TALEO
CORPORATION
 

                                      

_______________________________
[NAME]
By: __________________________                                                     
[NAME
 
Title:_____________________________                                                      
Date:___________________________
Date:_____________________________                                                      



 



--
 
 

--------------------------------------------------------------------------------

 



 
APPENDIX A
 
TERMS AND CONDITIONS OF PERFORMANCE SHARES
 
1.           Grant.  The Company hereby grants to the Participant named in the
Notice of Grant of this Award Agreement (the “Participant”) under the Plan an
Award of Performance Shares, subject to all of the terms and conditions in this
Award Agreement and the Plan, which is incorporated herein by
reference.  Subject to Section 18(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Award Agreement, the terms and conditions of the Plan will prevail.
 
 
2.           Company’s Obligation to Pay.  Each Performance Share represents the
right to receive a Share on the date it vests (or at such later time indicated
in this Award Agreement).  Unless and until the Performance Shares will have
vested in the manner set forth in Sections 3 or 4 of this Award Agreement or
Section 15 of the Plan, Participant will have no right to payment of any such
Performance Shares.  Prior to actual payment of any vested Performance Shares,
such Performance Shares will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.  Any
Performance Shares that vest in accordance with Sections 3 or 4 will be paid to
Participant (or in the event of Participant’s death, to his or her to his or her
properly designated beneficiary or estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7.  Subject to the provisions of Section 4, such vested Performance
Shares will be paid in Shares upon or as soon as practicable after vesting, but
in each such case within the period ending no later than the later of (i) the
end of the calendar year that includes the vesting date or (ii) the date that is
sixty (60) days from the vesting date.
 
 
3.           Vesting Schedule.  Except as provided in Section 4 and Section 15
of the Plan, and subject to Section 5, the Performance Shares awarded by this
Award Agreement will vest in accordance with the vesting provisions set forth in
the Notice of Grant attached this Award Agreement [TO BE INCLUDED UNLESS
COMPENSATION COMMITTEE DETERMINES OTHERWISE AND MODIFIED AS NEEDED TO CONFORM TO
THE APPLICABLE VESTING ACCELERATION PROVISIONS: which shall be deemed to include
any acceleration of vesting provisions included in Participant’s employment or
other agreement with the Company that applies to performance shares, restricted
stock units and/or restricted stock], subject to Section 13 of the
Plan.  Performance Shares scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
 
 
4.           Acceleration of Vesting.
 
(a)           Administrator Discretion The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Performance Shares at any time, subject to the terms of the
Plan.  If so accelerated, such Performance Shares will be considered as having
vested as of the date specified by the Administrator.  Subject to the provisions
of this Section 4 and Section 5, if the Administrator, in its discretion,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the Performance Shares, the payment of such accelerated Performance Shares
shall be made as provided in Section 2; provided, however, if the Performance
Shares are “deferred compensation” within the meaning of Section 409A, the
payment of such accelerated Performance Shares nevertheless shall be made at the
same time or times as if such Award had vested in accordance with the vesting
schedule set forth in Section 3, including any necessary application of Section
4(b) (whether or not the Participant remains a Service Provider as of such
date(s)).  Notwithstanding the foregoing, any delay in payment pursuant to this
Section 4(a) will cease upon the Participant’s death and such payment will be
made as soon as practicable after the date of Participant’s death (and in all
cases within ninety (90) days following such death).  For purposes of this Award
Agreement, “Section 409A” means Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and any proposed, temporary or final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.
 
(b)           Termination as a Service Provider.  Notwithstanding anything in
the Plan or this Award Agreement to the contrary, if the vesting of the balance,
or some lesser portion of the balance, of the Performance Shares is accelerated
in connection with Participant’s termination as a Service Provider (provided
that such termination is a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to death, and if (x)
Participant is a “specified employee” within the meaning of Section 409A at the
time of such termination as a Service Provider and (y) the payment of such
accelerated the Performance Shares will result in the imposition of additional
tax under Section 409A if paid to Participant on or within the six (6) month
period following Participant’s termination as a Service Provider, then the
payment of such accelerated the Performance Shares will not be made until the
date six (6) months and one (1) day following the date of Participant’s
termination as a Service Provider, unless the Participant dies following his or
her termination as a Service Provider, in which case, the Performance Shares
will be paid in Shares to the Participant’s estate or properly designated
beneficiary as soon as practicable following his or her death (and in all cases
within ninety (90) days of Participant’s death).  It is the intent of this Award
Agreement to comply with the requirements of Section 409A so that none of the
Performance Shares provided under this Award Agreement or Shares issuable
thereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.
 
(c)           Change in Control.  Notwithstanding anything in the Plan or this
Award Agreement to the contrary, if the vesting of all or a portion of the
Performance Shares accelerate (a) pursuant to Section 15(c) of the Plan in the
event of a Change in Control that is not a “change in control” within the
meaning of Section 409A or (b) pursuant to any other plan or agreement that
provides for acceleration in the event of a change in control that is not a
“change in control” within the meaning of Section 409A, then the payment of such
accelerated portion of the Award will be made in accordance with the timing of
payment rules that apply to discretionary accelerations under Section 4(a) of
this Award Agreement.  If the vesting of all or a portion of the Performance
Shares accelerate in the event of a Change in Control that is a “change in
control” within the meaning of Section 409A, then the payment of such
accelerated Performance Shares shall be paid no later than the date that is
sixty (60) days from the vesting date.
 
5.           Forfeiture upon Termination of Status as a Service
Provider.  Notwithstanding any contrary provision of this Award Agreement, the
balance of the Performance Shares that have not vested as of the time of
Participant’s termination as a Service Provider for any or no reason will be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company and Participant’s right to acquire any Shares hereunder will
immediately terminate.
 
 
6.           Death of Participant.  Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator, or if no beneficiary survives Participant, the administrator or
executor of Participant’s estate (or such other person to whom the Performance
Shares are transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution).  Any such transferee must furnish the
Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations pertaining to said transfer.
 
7.           Withholding of Taxes.  Notwithstanding any contrary provision of
this Award Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares.  If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time any applicable Performance Shares otherwise are scheduled
to vest pursuant to Sections 3 or 4, Participant will permanently forfeit such
Performance Shares and any right to receive Shares thereunder and the
Performance Shares will be returned to the Company at no cost to the Company.
 
Until and unless the Administrator determines otherwise, when Shares are issued
as payment for Performance Shares, the Company (or the employing Parent or
Subsidiary) will withhold a portion of the Shares that have an aggregate market
value sufficient to pay the minimum federal, state, local and foreign income,
employment, social insurance, payroll tax and any other applicable taxes
required to be withheld by the Company (or the employing Parent or Subsidiary)
with respect to the Shares or with respect to which the Grantee has agreed to
bear responsibility (the “Tax Obligations”), unless the Company, in its sole
discretion, requires the Participant to make alternate arrangements satisfactory
to the Company for such withholdings in advance of the arising of any
withholding obligations. No fractional Shares will be withheld or issued
pursuant to the grant of Performance Shares and the issuance of Shares
thereunder; instead, the number of any Shares withheld pursuant to this Section
will be rounded down to the nearest whole Share and, unless determined otherwise
by the Company, any additional withholding necessary for this reason will be
done by the Company through the Participant’s paycheck or through direct payment
by the Participant to the Company in the form of cash or check.
 
In addition and to the maximum extent permitted by law, after consultation with
the Company’s Compliance Officer (as defined in the Company’s Insider Trading
Policy), the Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may require Participant to
satisfy such tax withholding obligation, in whole or in part (without
limitation) by (a) paying cash or remitting a check, (b) having the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (c) delivering to the Company already
vested and owned Shares having a Fair Market Value equal to the amount required
to be withheld, (d) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld, or (e) a combination thereof.  In addition and to the
maximum extent permitted by law, the Company (or the employing Parent or
Subsidiary) has the right to retain without notice from salary or other amounts
payable to the Participant, cash having a sufficient value to satisfy any tax
withholding obligations that cannot be satisfied through the withholding of
otherwise deliverable Shares.  By accepting this Award, the Participant
expressly consents to the withholding of Shares, and to any cash or Share
withholding as provided for in this Section.  All income and other taxes related
to the Performance Share award and any Shares delivered in payment thereof are
the sole responsibility of the Participant.
 
8.           Rights as Stockholder.  Neither Participant nor any person claiming
under or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account).  After such issuance, recordation
and delivery, Participant will have all the rights of a stockholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
 
 
9.           No Guarantee of Continued Service.
 
(a)           No Effect on Employment.  The Participant’s employment with the
Company and any Parent or Subsidiary is on an at-will basis only, subject to the
provisions of Applicable Law.  Accordingly, subject to any written, express
employment contract with the Participant, nothing in this Award Agreement or the
Plan shall confer upon the Participant any right to continue to be employed by
the Company or any Parent or Subsidiary or shall interfere with or restrict in
any way the rights of the Company or the employing Parent or Subsidiary, which
are hereby expressly reserved, to terminate the employment of the Participant at
any time for any reason whatsoever, with or without good cause.  Such
reservation of rights can be modified only in an express written contract
executed by a duly authorized officer of the Company or the Parent or Subsidiary
employing the Participant.
 
(b)           Acknowledgement.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE
VESTING OF THE PERFORMANCE SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF PERFORMANCE SHARES OR ACQUIRING
SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO
TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR
WITHOUT CAUSE.
 
10.           Address for Notices.  Any notice to be given to the Company under
the terms of this Award Agreement will be addressed to the Company, in care of
its Secretary, at Taleo Corporation, 575 Market Street, Eighth Floor, San
Francisco, California 94105, or at such other address as the Company may
hereafter designate in writing.
 
11.           Grant is Not Transferable.  Except to the limited extent provided
in Section 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.
 
12.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Award Agreement will be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.
 
13.           Additional Conditions to Issuance of Stock.  The Company shall not
be required to issue any certificate or certificates for Shares hereunder prior
to fulfillment of all the following conditions:  (a) the admission of such
Shares to listing on all stock exchanges on which such class of stock is then
listed; (b) the completion of any registration or other qualification of such
Shares under any U.S. state or federal law or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body, which the Administrator shall, in its absolute discretion, deem necessary
or advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, determine to be
necessary or advisable; and (d) the lapse of such reasonable period of time
following the date of vesting of the Performance Shares as the Administrator may
establish from time to time for reasons of administrative convenience. Where the
Company determines that the delivery of the payment of any Shares will violate
federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation.  The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.
 
14.           Restrictions on Sale of Securities.  The Shares issued as payment
for vested Performance Shares under this Award Agreement will be registered
under U.S. federal securities laws and will be freely tradable upon
receipt.  However, Participant’s subsequent sale of the Shares may be subject to
any market blackout-period that may be imposed by the Company and must comply
with the Company’s insider trading policies, and any other applicable securities
laws.
 
15.           Plan Governs.  This Award Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Award Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Award Agreement will have the meaning set forth in the Plan.
 
16.           Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Performance Shares have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.
 
17.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to Performance Shares awarded under the
Plan or future Performance Shares that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
 
18.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this Award
Agreement.
 
19.           Agreement Severable.  In the event that any provision in this
Award Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
 
20.           Entire Agreement; Modifications to the Agreement.  This Award
Agreement constitutes the entire understanding of the parties on the subjects
covered.  Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein.  Modifications to this Award Agreement or the
Plan can be made only in an express written contract executed by a duly
authorized officer of the Company.  Notwithstanding anything to the contrary in
the Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of Participant, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
in connection to this Award of Performance Shares.  Each payment and benefit
payable under this Award Agreement is intended to constitute separate payments
for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.
 
21.           Amendment, Suspension or Termination of the Plan.  By accepting
this Award, Participant expressly warrants that he or she has received an Award
of Performance Shares under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
 
22.           Governing Law.  This Award Agreement will be governed by the laws
of the State of California, without giving effect to the conflict of law
principles thereof.  For purposes of litigating any dispute that arises under
this Award of Performance Shares or this Award Agreement, the parties hereby
submit to and consent to the jurisdiction of the State of California, and agree
that such litigation will be conducted in the courts of San Francisco Country,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this Award of Performance
Shares is made and/or to be performed.
 
23.           Labor Law.  By accepting this Award, the Participant acknowledges
that: (a) the grant of this Award is a one-time benefit which does not create
any contractual or other right to receive future grants of Performance Shares,
or benefits in lieu of Performance Shares; (b) all determinations with respect
to any future grants, including, but not limited to, the times when the
Performance Shares shall be granted, the number of Performance Shares subject to
each Award and the time or times when the Performance Shares shall vest, will be
at the sole discretion of the Company; (c) the Participant’s participation in
the Plan is voluntary; (d) the value of these Performance Shares is an
extraordinary item of compensation which is outside the scope of the
Participant’s employment contract, if any; (e) this award of Performance Shares
is not part of the Participant’s normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (f) the vesting of these Performance Shares will cease upon
termination of employment for any reason except as may otherwise be explicitly
provided in the Plan or this Award Agreement; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) these
Performance Shares have been granted to the Participant in the Participant’s
status as a Service Provider of the Company or its Parent or one of its
Subsidiary; (i) any claims resulting from this Award of Performance Shares shall
be enforceable, if at all, against the Company; and (j) there shall be no
additional obligations for any Parent or Subsidiary employing the Participant as
a result of these Performance Shares.
 
24.           Disclosure of Participant Information.  By accepting this Award of
Performance Shares, the Participant consents to the collection, use and transfer
of personal data as described in this Section.  The Participant understands that
the Company and its Parent and Subsidiaries hold certain personal information
about him or her, including his or her name, home address and telephone number,
date of birth, social security or identity number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
awards of Performance Shares or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in his or her
favor, for the purpose of managing and administering the Plan (“Data”).  The
Participant further understands that the Company and/or its Parent and/or its
Subsidiaries will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of his or her participation in the
Plan, and that the Company and/or any of its Parent and/or Subsidiaries may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan.  The Participant
understands that these recipients may be located in the European Economic Area,
or elsewhere, such as in the U.S. or Asia.  The Participant authorizes the
Company to receive, possess, use, retain and transfer the Data in electronic or
other form, for the purposes of implementing, administering and managing his or
her participation in the Plan, including any requisite transfer to a broker or
other third party with whom he or she may elect to deposit any Shares of stock
acquired from this award of Performance Shares of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares of
stock on his or her behalf.  The Participant understands that he or she may, at
any time, view the Data, require any necessary amendments to the Data or
withdraw the consent herein in writing by contacting the Human Resources
department for the Company and/or its applicable Parent or Subsidiary.
 
25.           Language.  If Participant has received this Award Agreement or any
other document related to the Plan translated into a language other than English
and if the translated version is different than the English version, the English
version will control.
 


o   0   o
 
 




